TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00649-CV




                             In re Betty Robinett and Donald Hall




                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                                           ORDER


PER CURIAM

               Relators Betty Robinett and Donald Hall have filed a petition for writ of

mandamus. See Tex. R. App. P. 52.1, 52.10(a). On the Court’s own initiative, we temporarily

stay the December 3, 2021 order appointing temporary administrator pending further order of

this Court. See id. 52.10(b). The temporary stay is limited only to that order, and the trial court

may still undertake other actions in the underlying proceeding, including but not limited to any

pending motion to reconsider. The Court orders the real parties in interest to file a response to

the petition for writ of mandamus on or before January 3, 2022.

               It is ordered on December 22, 2021.



Before Chief Justice Byrne, Justices Triana and Kelly